Title: Nicholas P. Trist to James Madison, 18 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                 Jan. 18. 1828.
                            
                        

                        I am utterly ashamed of myself for having kept you waiting so long for letters which you have, doubtlessly,
                            been impatient to receive; and this shame is the greater from the delicacy which has prevented your jogging my memory on
                            the subject.
                        The only excuse I have to offer, is the procrastination forced on me by the multiplicity of agenda constantly before my eyes; & the forgetfulness which causes many of these to be
                            delayed far beyond the time to which they have been set. This has been the case with your letters; for had there not be
                            forgetfulness in the matter, you should certainly not have so much cause of complaint. Yesterday morning, the recollection
                            of them came suddenly across my mind; and to make amends, as far as in me lay, for my neglect, I forthwith sat down to
                            separating them. This work, I completed this evening; & the letters only require an envelope to be in a state for
                            their journey to you. Shall I risk them by mail? And if so, shall it be all by the same post; or the contents of one vol.
                            at a time? Please let me know at once.
                        The kind confidence which I have thought you sometimes evinced in your conversations with me, & with
                            which you pointed out passages in some of these very letters, while confined to your bed at the University, led me to
                            believe that you would not consider my doing so an unwarrantable use of the opportunity: accordingly, being less pressed
                            for time while engaged in the separation of these than on the former occasion of the sort, I have taken the liberty of
                            occasionally running over the contents of one of them. This has been sufficient to make me sensible of their immense value; not in respect to the history of this assay of free
                            government only; but as regards the estimation in which He & You deserve & must
                            be held, as those to whom its success is chiefly due. Never were two characters more thoroughly misconceived—even by many
                            of those who look up to you as apostles. And it is not surprising: for how many, even among the "vulgar great", are there
                            capable of conceiving & believing in, that singleness of purpose which your lives exhibit? You, no doubt, know
                            that by many—perhaps the generality—you are looked upon as two of the deepest intriguers--politicians, in the low, cunning sense of the word--that ever figured in the political world. Now, nothing is so
                            well calculated to show you in the purity of which you are such unblemished specimens, as these, your daily &
                            confidential letters to each other: particularly yours—which bear every mark of unpremeditation
                            & spontaneity. They admit us into the recesses of your minds; & it is there that one must go, to learn
                            what you were: Not, as in every other case almost, to detect the dross which the glittering surface may conceal; but to
                            become acquainted with that purity which no exterior can make known.
                        Let me then presume so far, on his account as well as your own, as to beg that, if you do destroy any of
                            these, it may be done with a sparing hand. Every letter which you consign to the flames, diminishes the means whereby
                            posterity may derive that intimacy with you on which your best title to their affection & gratitude will rest.
                            Indulge not therefore, those principles of delicacy & tenderness--(for in your character I consider them as principles)--towards the feelings of others, which have always characterised you, at the
                            expense of two characters destined to become so dear to the philanthropist, as realisations of his most brilliant
                            conceptions.
                        If I have ventured to hold such language, it is not because I am weak enough not to be sensible that, in
                            ordinary eyes, it would partake of the despicableness of flattery; but because I know that your conscience will tell you
                            that such sentiments may be sincere. The only danger is that they may offend that modesty which constitutes not the least
                            conspicuous or captivating trait in your character.
                        My affectionate attachment attends you and Mrs Madison, now & ever.
                        
                            
                                Nichs. Ph. Trist.
                            
                        
                    